THE THIRTEENTH COURT OF APPEALS

                                   13-20-00346-CR


                                     Jason Diaz
                                          v.
                                  The State of Texas


                                 On Appeal from the
                     232nd District Court of Harris County, Texas
                        Trial Court Cause No. 164665201010


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 14, 2021